Chabot, J., concurring: I concur in the result in this case and in so much of the majority’s opinion as deals with petitioner’s argument under the First Amendment to the United States Constitution. As set forth hereinbelow, I would reach the result by a different route. During the taxable year before us, petitioner was employed as a nonvocational teacher in a Catholic elementary school under the auspices of the Philadelphia Archdiocese in Philadelphia, Pa. State law generally required a nonvocational teacher in a public school or in a nonreligious private school to possess a bachelor’s degree, but did not impose any educational requirements for teachers hired by the Philadelphia Archdiocese. Either the Pennsylvania nonvocational elementary school teachers in public and nonreligious private schools are generally in the same trade or business as petitioner and we proceed under sec. 1.162-5(b)(2), Income Tax Regs., or they are generally in a different trade or business from petitioner and we proceed under sec. 1.162-5(b)(3), Income Tax Regs. Same trade or business. — If they are in the same trade or business, then (under the regulations) the expenditures are not deductible if the education was required of petitioner in order to meet the minimum educational requirements for qualification in that trade or business (sec. 1.162-5(b)(2)(i), Income Tax Regs.), i.e., the minimum level of education which is normally required of an individual initially being employed in an elementary school teaching position (sec. 1.162-5(b)(2)(ii), Income Tax Regs.). Since a bachelor’s degree normally is required of elementary school teachers in Pennsylvania, and petitioner’s educational expenditures were for courses which led to an acceptable bachelor’s degree, it follows that under the same-trade-or-business alternative, petitioner is not entitled to deduct the expenditures here at issue. New trade or business. — If nonvocational elementary school teaching in public or nonreligious private schools is a new trade or business, then (under the regulations) the expenditures are not deductible if the education is part of a program of study being pursued by petitioner which will lead to qualifying her in that trade or business (sec. 1.162-5(b)(3)(i), Income Tax Regs.). Since petitioner’s educational expenditures were for courses which led to qualifying her as a nonvocational elementary school teacher in public and nonreligious private schools, it follows that under the new-trade-or-business alternative, petitioner is not entitled to deduct the expenditures here at issue. Conclusion. — The same result appears to follow whether we conclude that the boundary of petitioner’s trade or business includes or excludes teaching in Pennsylvania public or nonreligious private schools. The drawing of this boundary line appears ¡to be a difficult task, at least on the record before us. Under these circumstances, I would decline to decide which of the alternative provisions of the regulations controls.1  I concur in the result reached by the majority.  The dissenting opinion of Judge Goffe relies, in part, on Marlor v. Commissioner, 251 F.2d 615 (2d Cir. 1958), revg. per curiam 27 T.C. 624 (1956), and the approval by the Third Circuit and the Ninth Circuit of Marlor in Devereaux v. Commissioner, 292 F.2d 637, 639 (3d Cir. 1961), revg. a Memorandum Opinion of this Court (T.C. Memo. 1960-87), and United States v. Michaelsen, 313 F.2d 668, 671-672 (9th Cir. 1963), affg. Johnson v. Commissioner, a Memorandum Opinion of this Court (T.C. Memo. 1961-119), for the position that petitioner should be able to deduct the expenses of education required by her employer in order to hold her present position. In reversing the Tax Court in Marion, the Second Circuit relied on the dissenting opinion of Judge Raum, in which he had stated that “On the other hand, petitioner’s work toward his doctorate had a much more immediate objective.” (27 T.C. at 626.) Thus, Judge Raum concluded that Marlor’s primary purpose in securing the additional education related to his current employment as a tutor rather than qualifying him for a permanent staff position (in which latter case the expenses would not be deductible). Therefore, Marlon rests on a finding of primary purpose. See Weiszmann v. Commissioner, 52 T.C. 1106, 1108-1109 (1969), affd. per curiam 443 F.2d 29 (9th Cir. 1971). Under the present regulations, deductibility of educational expenses is determined by objective criteria, and does not depend on a finding of primary purpose. Jungreis v. Commissioner, 55 T.C. 581, 587 (1970). Accordingly, cases such as Marlon, Devereaux, and Michaelsen, have no significance in applying the present regulations, and the majority in the instant case have made no finding of primary purpose. However, even if deductibility did depend on petitioner’s purpose, it would be clear that the expenses would not be deductible because her primary purpose was to fulfill her lifelong objective of securing a college education.